
	

114 HRES 500 IH: Expressing the sense of the House of Representatives that the State of Israel has the right to defend itself against Iranian hostility and that the House of Representatives pledges to support Israel in its efforts to maintain its sovereignty.
U.S. House of Representatives
2015-10-28
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		IV
		114th CONGRESS
		1st Session
		H. RES. 500
		IN THE HOUSE OF REPRESENTATIVES
		
			October 28, 2015
			Mr. King of Iowa (for himself, Mr. Weber of Texas, Mr. Rigell, Mr. Lamborn, Mr. Westmoreland, Mr. Sessions, Mr. Barletta, Mr. McClintock, Mr. Austin Scott of Georgia, Mr. McKinley, Mr. Mulvaney, Mr. DesJarlais, Mr. Russell, Mr. Farenthold, Mr. Smith of Texas, Mr. Allen, Mr. Kelly of Pennsylvania, Mr. Bishop of Michigan, Mr. Loudermilk, Mr. Palmer, Mr. Murphy of Pennsylvania, Mr. Huelskamp, Mr. Bishop of Utah, Mr. Graves of Georgia, Mr. Fleischmann, Mr. Wilson of South Carolina, Mr. Zinke, Mr. Walberg, Mr. Jody B. Hice of Georgia, Mr. Gibbs, Mr. Roe of Tennessee, Mr. Stutzman, Mr. Chaffetz, Mr. Walker, Mr. LaMalfa, Mr. Rouzer, Mr. Stivers, Mr. Young of Iowa, and Mr. Burgess) submitted the following resolution; which was referred to the Committee on Foreign Affairs
		
		RESOLUTION
		Expressing the sense of the House of Representatives that the State of Israel has the right to
			 defend itself against Iranian hostility and that the House of
			 Representatives pledges to support Israel in its efforts to maintain its
			 sovereignty.
	
	
 Whereas the State of Israel has been a loyal friend and ally of the United States since its establishment in 1948;
 Whereas, on September 9, 2015, the Ayatollah Ali Khamenei stated that Israel … will not see [the] next 25 years … Until then, struggling, heroic and jihadi morale will leave no moment of serenity for Zionists; and
 Whereas the Joint Comprehensive Plan of Action (JCPOA), a project of the Obama Administration, was finalized on July 14, 2015, by the E3/EU+3 (China, France, Germany, the Russian Federation, the United Kingdom and the United States, with the High Representative of the European Union for Foreign Affairs and Security Policy) and the Islamic Republic of Iran, and substantially diminishes the security of Israel: Now, therefore, be it
	
 That— (1)it is the sense of the House of Representatives that the State of Israel has the right to defend itself against Iranian hostility; and
 (2)the House of Representatives pledges to support the State of Israel in its efforts to maintain its sovereignty.
			
